Walton, J.
It appears that the county commissioners of Franklin county located a highway and gave the towns through which it passed three years within which to open and build it; that within the three years the commissioners were asked to discontinue the way, and they decided to do so; that, on appeal, this court decided that it was competent for the commissioners to discontinue the way notwithstanding the three years had not expired. Millett v. Co. Com., 80 Maine, 427.
It now appears that the committee appointed to revise the doings of the commissioners has made a report in favor of the way — that is, that the judgment of the commissioners discontinuing the way be reversed, — and it is objected that this report ought not to be accepted because the hearing before the committee was had while the case was pending in the law court. We do not think this objection can be sustained. The statute giving the right of appeal, in such cases, is mandatory that the committee to revise the doings of the county commissioners shall bo appointed at the first term after the appeal is taken, and that the committee shall view the route, hear the parties, and make their report at the next or second term of the court after their appointment. Delay to await the decision of the law court was therefore legally impossible. It may be, that the haste required by the statute will occasionally subject the parties to a useless hearing before the committee. Such will always be the case when the law court decides against the legality of the proceedings. But this inconvenience may not be so great as the inconvenience of the delay that would otherwise be occasioned by exceptions (too often frivolous) if no hearing could be had pending the exceptions. It is true, generally, that proceedings in the court below must be suspended pending proceedings in the law court. But such is not always the case. Exceptions to rulings on dilatory pleas do not have that effect. And we think that highway appeal cases must be regarded as exceptions to the general rule, as otherwise, a compliance can not be had with the statute authorizing such appeals. (R. S., c. 18, §§ 48-9). And besides, the objection in this ease was not seasonably taken. The parties appeared before the committee and had a full hearing. The report of the com*260mittee so states. And, so far as appears, no objection to the hearing was then made. It was only after the report of the committee had been returned to court, and it was seen to be adverse, that this objection was interposed. It was then too late. Raymond v. Co. Com., 63 Maine, 110.
Another objection to the acceptance of the report is, that the location of the way was originally illegal. It is said that the way begins in a field at the end of a town way which extends Into another county; that the way desired was virtually a way extending into two counties, and that the commissioners of the two counties should have acted together in locating it. We do not think this is a valid objection. County commissioners are authorized to locate highways, within their several counties, and we do not think"that the mere fact that one end of a way thus, located begins at the end of a town way, extending into another ■county, is a valid objection to the location. We can perceive no reason for such an objection, and none is suggested, and no authority is cited in support of it. We do not think it can be sustained.
We think the ruling of the court below, that the report of the ■appeal committee be accepted was correct, and that the entry must be—

Exceptions overruled.

Peters, C. J., Daneorth, Virgin, Emery and Haskell, JJ., ■concurred.